Case: 14-10221   Date Filed: 03/06/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10221
                         Non-Argument Calendar
                       ________________________

      D.C. Docket Nos. 1:13-cv-01780-RWS; 1:09-cr-00286-RWS-JFD-1



DWIGHT DARYL OWENS,

                                                          Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (March 6, 2015)

Before ED CARNES, Chief Judge, MARCUS, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
              Case: 14-10221     Date Filed: 03/06/2015    Page: 2 of 3


      A jury convicted Dwight Daryl Owens of two crimes: (1) robbery in

violation of 18 U.S.C. § 1951 (count 1), and (2) using a firearm during and in

relation to that robbery, in violation of 18 U.S.C. § 924(c) (count 2). The district

court sentenced Owens to consecutive terms of imprisonment of 180 months on

count 1 and 120 months on count 2, for a total term of 300 months. Owens

appealed his convictions, and we affirmed them.

      Owens then filed a timely motion to vacate his sentence under 28 U.S.C.

§ 2255. Among other things, Owens contended that his 120-month sentence on

count 2 was unconstitutional in light of the Supreme Court’s decision in Alleyne v.

United States, 570 U.S. ___, 133 S. Ct. 2151 (2013). The district court determined

that Alleyne did not apply retroactively on collateral review, denied Owens’

motion, and declined to issue a certificate of appealability (COA). We issued a

COA on two issues: (1) whether Alleyne applies retroactively, and (2) if so,

whether Owens’ sentence is unconstitutional.

      We review de novo whether a case applies retroactively on collateral review.

See United States v. Swindall, 107 F.3d 831, 833 (11th Cir. 1997). See generally

Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060 (1989). But if we have already

decided that a case does not apply retroactively on collateral review, we are bound

by that decision unless the Supreme Court or this Court sitting en banc overrules it.

See Chambers v. Thompson, 150 F.3d 1324, 1326 (11th Cir. 1998).


                                          2
                  Case: 14-10221      Date Filed: 03/06/2015      Page: 3 of 3


       In Jeanty v. Warden, FCI-Miami, 757 F.3d 1283, 1285 (11th Cir. 2014), we

decided that Alleyne does not apply retroactively on collateral review and affirmed

a district court’s denial of a prisoner’s petition under 28 U.S.C. § 2241 on that

basis. 1 Our decision in Jeanty controls this case. 2

       AFFIRMED. 3




       1
          Notably, every circuit to have considered the issue has said that Alleyne does not apply
retroactively on collateral review. See Hughes v. United States, 770 F.3d 814, 818–19 (9th Cir.
2014); In re Mazzio, 756 F.3d 487, 489–91 (6th Cir. 2014); United States v. Winkelman, 746
F.3d 134, 136 (3d Cir. 2014); In re Kemper, 735 F.3d 211, 212 (5th Cir. 2013); United States v.
Redd, 735 F.3d 88, 91–92 (2d Cir. 2013); In re Payne, 733 F.3d 1027, 1029 (10th Cir. 2013);
Simpson v. United States, 721 F.3d 875, 876 (7th Cir. 2013).
       2
         Because we conclude that Alleyne does not apply retroactively on collateral review, we
do not consider what the result in Owens’ case would be if it did.
       3
           Owens’ motion for leave to file a reply brief out of time is GRANTED.
                                                3